VANCE, Justice.
The appellant was convicted of robbery in the first degree and his sentence, enhanced as a persistent felony offender in the first degree, was fixed at imprisonment for life.
A SuperAmerica store in Jefferson County was robbed of approximately $190.00 by a lone bandit armed with a knife. The robber had a cut on his hand and was bleeding. Timothy Thomas admitted that he committed the robbery. He testified that prior to the robbery he was a passenger in an automobile driven by appellant; that he asked appellant to stop at the Su-perAmerica station in order to purchase some cigarettes; that appellant waited out*583side the station in the car while Thomas committed the robbery; and that after the robbery Thomas got back in the ear and appellant drove away. Thomas testified that he told appellant that he had robbed the store and that he gave appellant part of the money.
Both Thomas and the appellant testified that appellant did not know that Thomas planned .to rob the station. Appellant admitted that he took the money offered to him by Thomas but claimed that he did so only because Thomas was armed with a knife and had questioned whether appellant would tell on him. When he was arrested the appellant had $95.00 on his person, some of which was stained with human blood.
The judgment must be reversed because of the refusal of the trial court to instruct the jury on the offense of knowingly receiving stolen property of a value of less than $100. The Commonwealth concedes error on this point and agrees that the judgment should be reversed. We note that in Jones v. Commonwealth, Ky., 756 S.W.2d 462 (1988), we held that a person cannot be convicted of both robbery and knowingly receiving stolen property taken in the robbery because in such a case knowingly receiving the stolen property is a lesser included offenfee of the charge of robbery.
Because of the likelihood of a retrial, it is necessary that we review the other allegations of error raised by the Appellant. Appellant contends the trial court erred by admitting into evidence a judgment of a prior conviction of a felony which resulted from a plea of guilty. He alleges that this conviction was constitutionally invalid because the record failed to show a compliance with the requirements of Boykin v. Alabama, 395 U.S. 238, 89 S.Ct. 1709, 23 L.Ed.2d 274 (1969).
In Dunn v. Commonwealth, Ky., 703 S.W.2d 874 (1985), this court outlined the procedure to be followed when the validity of a prior felony conviction is challenged by motion as required by Commonwealth v. Gadd, Ky., 665 S.W.2d 915 (1984). The Commonwealth has the burden of producing a certified copy of the judgment of conviction of any underlying offense on which it intends to rely. The presumption of regularity of judgment shall be sufficient to meet the Commonwealth’s initial burden. After the judgment has been introduced, its validity may be attacked by the defendant by a showing that any of his constitutional rights were infringed in obtaining the judgment. If the defendant produces evidence, through his testimony or other affirmative evidence, which refutes the presumption of regularity, the burden then falls to the Commonwealth to prove that the underlying judgment was entered in a manner which did, in fact, protect the rights of the defendant. A silent record simply will not suffice.
The procedure outlined in Dunn v. Commonwealth, supra, does not run afoul of Boykin v. Alabama, supra. Boykin holds that a judgment of conviction upon a plea of guilty is invalid if the plea was not knowingly and voluntarily entered and that a plea cannot be said to have been entered knowingly and voluntarily unless the defendant understood that in making the plea he was giving up certain specified constitutional rights. A silent record is not sufficient to establish the defendant’s understanding of his rights.1
To overcome the problems created by a silent record, most courts, before accepting *584a plea of guilty, engage in a colloquy with a defendant on the record, whereby his constitutional rights are explained and his understanding of those rights is established.
Boykin, supra, did not hold that a defendant who fully understood his constitutional rights before the entry of a plea of guilty is entitled to have his judgment vacated solely because the record fails to show that the proper colloquy occurred. The reason for invalidating a judgment pursuant to Boykin is that the defendant did not knowingly and voluntarily enter a plea of guilty. The fact that the record is silent is not a reason to invalidate the judgment; it is merely a reason why the Commonwealth cannot affirmatively establish the knowing and voluntary nature of the plea.
A judgment of conviction is entitled to some presumption of regularity. Even though the validity of the judgment may not be presumed if properly challenged, the regularity of the judgment should be presumed at least until there is some evidence that it is invalid. A bare allegation in a motion to suppress on the grounds that the plea was involuntary is not sufficient. A defendant is not entitled to have a conviction suppressed simply because the record is silent on Boykin matters when neither he nor anyone else has testified under oath that the Boykin requirements were not explained to him and that he did not understand his constitutional rights before the entry of the plea. In this case the appellant, by counsel, moved for a hearing to determine the validity of one of his three prior felony convictions. The hearing was held, and the appellant at no time stated that he did not understand his constitutional rights prior to the entry of his plea of guilty in the prior conviction.
In effect, his contention is that even if his rights were explained to him in the former proceeding, and that he did, in fact, understand them, the conviction must be invalidated nevertheless because the record fails to show what actually occurred. If the appellant had testified that the judge in the former trial accepted his plea without explaining his rights or that he did not understand his Constitutional rights, then under Dunn v. Commonwealth, supra, the Commonwealth would have the burden of proof that the judgment was entered in a manner which fully protected his constitutional rights. A silent record would not suffice.
Since the appellant offered no such attack upon the prior conviction after the judgment was introduced, there was no error in failing to suppress it.
Appellant further contends that the court erred by admitting into evidence at the penalty phase of the trial a conviction of misdemeanors which occurred subsequent to the date of the principal offense. This question has been decided adversely to the appellant in Templeman v. Commonwealth, Ky., 785 S.W.2d 259 (1990).
We find no merit in the contention of appellant that the trial court erred in failing to instruct the jury on duress or choice of evils, or his contention that the court should have directed a verdict for appellant due to insufficient evidence.
The judgment is reversed for further proceedings consistent with this opinion.
COMBS, GANT, LAMBERT and WINTERSHEIMER, JJ., concur.
Special Justice JOHN FRITH STEWART concurs in part and dissents in part by separate opinion in which STEPHENS, C.J., joins.

. In Dunn v. Commonwealth, supra, the defendant took the stand and denied that the trial judge had explained to him his constitutional rights before entry of the guilty plea. This would have placed upon the Commonwealth the additional burden of proof set forth in Dunn v. Commonwealth, except for the fact that this court held that upon cross-examination Dunn admitted that he knew his constitutional rights, ergo, an explanation to him of those rights by the trial judge was unnecessary. The United States Circuit Court of Appeals held that factual determination to be erroneous and sustained the granting of habeas corpus by the federal district court. Dunn v. Simmons, 877 F.2d 1275 (6th Cir.1989). We do not believe the Sixth Circuit Court of Appeals would have sustained habeas corpus if the situation had been, as it is here, that the defendant did not positively assert under oath the denial of his constitutional rights.